IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Karen Pinto,                           :
                         Petitioner    :
                                       :
               v.                      :        No. 739 C.D. 2018
                                       :
Workers' Compensation Appeal           :
Board (Main Line Healthcare),          :
                       Respondent      :

                                      ORDER

               NOW, March 28, 2019, upon consideration of petitioner’s

application for reargument, and respondent’s answer in response thereto, the

application is denied.




                                       MARY HANNAH LEAVITT,
                                       President Judge